Citation Nr: 0520073	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, to include whether the grant of 
service connection is warranted.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for declining eyesight, 
to include secondary service connection due to diabetes 
mellitus.

4.  Entitlement to a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1972 to February 
1975.  He also served with the U. S. Army National Guard from 
1975 to 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In this decision, the RO 
determined that the veteran had not submitted the requisite 
new and material evidence to reopen a claim for entitlement 
to service connection for bilateral hearing loss.  In 
addition, the RO denied entitlement to service connection for 
diabetes mellitus and declining eyesight; and entitlement to 
a nonservice-connected disability pension.

In May 2004, the Board remanded this claim for development of 
the evidence.  The case has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  By rating decision of September 1992, the RO denied 
entitlement to service connection for bilateral hearing loss 
and properly notified the veteran of this determination.  He 
failed to perfect an appeal of this decision.

2.  The additional evidence added to the record since 
September 1992 is new and material to the claim for service 
connection for bilateral hearing loss and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's current bilateral hearing loss is not 
linked to any period or incident of active military service. 

4.  The veteran's current diabetes mellitus is not linked to 
any period or incident of active military service.

5.  The veteran's current declining eyesight is not linked to 
any period or incident of active military service.

6.  The veteran is currently employed.


CONCLUSIONS OF LAW

1.  Subsequent to the final decision of September 1992 that 
denied entitlement to bilateral hearing loss, new and 
material evidence sufficient to reopen the claim has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004). 

2.  Bilateral hearing loss was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

3.  Diabetes mellitus was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

4.  Declining eyesight was not incurred or aggravated during 
active military service, nor is it the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).

5.  The criteria for payment of a nonservice-connected 
disability pension have not been met.  38 U.S.C.A. §§ 1503, 
1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 
3.159, 3.260-77, 4.17 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letters to the appellant 
issued in August 2002 and May 2004.  By means of these 
letters, the appellant was told of the requirements to submit 
new and material evidence, to establish entitlement to 
service connection, and a nonservice-connected disability 
pension.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  In addition, the Board directly 
instructed the veteran on the evidence required to establish 
his claims in its remand of May 2004, to include his 
responsibility to submit evidence establishing his inability 
to work.  A Statement of the Case (SOC) issued in May 2003 
and the Supplemental Statement of the Case (SSOC) issued in 
January 2005 informed him of the applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The RO initially denied these claims by rating decision of 
November 2002.  The VCAA notification of August 2002 was 
issued prior to this initial adverse decision.

The Board acknowledges that the criteria cited in the SOC for 
38 C.F.R. § 3.156 was incorrect.  However, VA corrected this 
with the issuance of the SSOC in January 2005 that informed 
the veteran of the criteria for new and material evidence at 
38 C.F.R. § 3.156 that was applicable to his current claim.  
See 66 Fed. Reg. 45620 (2001).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in August 
2002 and May 2004.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was not afforded VA compensation examinations regarding the 
issues on appeal.  However, VA has obtained substantial and 
pertinent medical evidence that allows equitable 
determinations for the claims on appeal.  This evidence 
includes histories noting the onset of the claimed 
disabilities and medical opinions discussing their etiology 
that are adequate for VA purposes.  Therefore, a compensation 
examination is not required in the current case.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).

All identified service, VA, and private treatment records 
have been obtained and incorporated into the claims file.  
The veteran informed VA in May 2004 that he had submitted all 
pertinent evidence regarding his claims that were in his 
possession.  Thus, further development of the medical 
evidence is unwarranted.  The veteran was offered the 
opportunity to appear at a hearing before VA, but declined 
this offer in the substantive appeal (VA Form 9) received in 
June 2003.   

In its remand of May 2004, the Board requested that the 
veteran submit evidence to establish his claim for a 
nonservice-connected pension, to include evidence of a 
permanent and total disability and evidence from his last 
employer showing his last date of employment, the veteran's 
reasons for leaving, and his current sources of income.  The 
veteran has not responded to this request.  His only response 
was a handwritten letter dated in February 2005 that claimed 
he had left his current employment that same month due to a 
rotator cuff injury.  He has not submitted any evidence 
documenting his past/current employment or income.  Based on 
the response of February 2005 and the veteran's lack of 
cooperation in attempts by VA to substantiate his claim, the 
Board finds that there is no reasonable possibility that 
further assistance would substantiate the veteran's 
nonservice-connected pension claim and any further 
development would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 
5103A(b); 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d) (The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records...); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996), Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.)
Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issues 
decided below has been obtained and incorporated into the 
claims file.  

As noted above, VA remanded this case for development in May 
2004.  The Agency of Original Jurisdiction (AOJ) was 
instructed to obtain verification of the veteran's service 
dates from his unit in the U. S. Army National Guard.  These 
records were obtained and associated with the claims file in 
May 2004.  The Board finds that the AOJ has fully complied 
with this remand instruction and the remand instruction does 
not provide any basis for further development.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
SSOC, and Board remand discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  The veteran informed VA in May 2004 that he had 
no additional evidence to submit in support of his claim.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The service medical records contain an entrance examination 
dated in February 1972 in which the veteran denied any prior 
medical history of eye trouble or hearing loss.  He did not 
report any history of diabetes mellitus.  On examination, his 
eyes, ophthalmoscopic evaluation, pupils, ocular motility, 
ears, and eardrums were all found to be normal.  His urine 
was negative for albumin and sugar.  His distance vision was 
reported to be 20/20.  Audiometric testing noted the 
following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
10
-
5
LEFT
20
10
5
-
30

A comprehensive physical examination taken in September 1973 
and his separation examination of November 1974 noted a 
similar medical history and examination results.  Audiometric 
testing in September 1973 noted the following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
-
15
LEFT
10
10
10
-
25

Audiometric testing in November 1974 noted the following 
results:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
20
-
20
LEFT
20
20
20
-
20

The veteran was given an entrance examination for the 
National Guard in March 1975 and a follow-up periodic 
examination in February 1979.  These examinations noted 
similar medical histories and examination findings as that 
noted on the February 1972 report.  Audiometric testing in 
March 1975 noted the following results:




HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
5
-
5
LEFT
5
10
5
-
15

In February 1979, the results were:

HERTZ
500
1000
2000
3000
4000
RIGHT
2
0
0
0
0
LEFT
20
0
0
0
0

In January 1983, a periodic National Guard examination did 
not indicate that the veteran's medical history had changed 
and his physical findings on examination were the same.  
However, his distant vision was noted to be 20/20 in the 
right eye and 20/25 in the left.  His near vision was 20/25 
in the right eye and 20/20 in the left.  Audiometric testing 
revealed the following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
5
15
20
40
LEFT
15
5
10
15
35

During a periodic examination conducted in December 1986, the 
veteran again denied a medical history of eye or hearing 
problems.  However, he reported a history of glycemia in 
October 1986 that resulted in a diagnosis of diabetes 
mellitus.  His diabetes was reported to be controlled by 
diet.  Again, all pertinent examination findings were normal 
and his current albumin and sugar testing in the urine was 
negative.  His distant vision was 20/40 in the right eye and 
20/30 in the left.  His near vision was 20/25 in the right 
eye and 20/20 in the left.  His audiometric results were:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
5
10
5
45
LEFT
10
5
5
10
35

Military sick slips dated in June 1989 appear to excuse the 
veteran from duties with the National Guard for six months 
due to a fractured jaw.  

The veteran's final National Guard examination noted a 
medical history of ear trouble, hearing loss, and 
sugar/albumin in his urine.  He claimed that he sustained an 
injury in 1988 that fractured his jaw and led to hearing loss 
and dizziness.  On examination, his eyes, ophthalmoscopic 
evaluation, pupils, ocular motility, ears, and eardrums were 
all found to be normal.  His urine was negative for albumin 
and sugar.  His distant and near vision in both eyes was 
20/20.  His audiometric testing revealed:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
5
15
25
60
LEFT
75
65
75
90
70

His defects were reported to include profound hearing loss in 
the left ear.

VA examination in August 1989 noted that the veteran had 
sustained a head trauma "while on job" that resulted in a 
fractured mandible.  Examination revealed right facial muscle 
weakness.  The diagnoses were head trauma that had resulted 
in post-traumatic headaches, fracture of the right mandible 
that resulted in nerve damage, and chronic cervical strain.

In July 1992, the veteran filed a claim for entitlement to 
service connection for hearing loss.  He claimed that his 
exposure to noise while working with a military artillery 
unit for 17 years had resulted in lost hearing in both ears.  

Private medical records indicate that in 1988 the veteran 
underwent surgical repair of his fractured mandible.  Follow 
up examination in April 1989 noted the veteran's complaints 
of hypesthesia of the mandible, lower lip, right maxilla; 
detention; pain in his right face, jaw, head, and neck; 
headaches with otalgia; increased pain with chewing and 
talking; and, grating noise of the joint with loss of 
function.  It was reported that the veteran had been able to 
work only a few weeks since his injury due to the effects of 
his pain medication.  He reportedly was very depressed over 
his situation.   In July 1989, the veteran complained of 
losing his hearing, which was worse on his left side.  He 
also complained of vertigo and dizziness.  In October 1989, 
the veteran complained of chronic headaches and he was 
referred to a pain clinic.  In April 1990, the physician is 
reported to have recommended the veteran for a 5 percent 
disabling rating (apparently to this rating is related to a 
Workers Compensation claim) due to maxillofacial injuries.  

A private hearing test conducted in March 1990 appears to 
show:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
0
10
20
35
LEFT
70
65
65
-
70

A private hearing test conducted in July 1992 appears to 
show:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
15
20
25
55
LEFT
70
70
70
-
85

By rating decision of September 1992, the RO denied the 
veteran's claim for service connection for bilateral hearing.  
It was determined that the evidence did not support a finding 
that the veteran incurred his hearing loss while on active 
duty or that the hearing loss was either incurred in or 
aggravated by his active reserve training.  The veteran was 
notified of this decision and his appellate rights by letter 
issued later that same month.  

In a typed statement received in July 1996, the veteran 
claimed that his bilateral hearing loss had begun during his 
active duty for training (annual training) in 1989.  He 
asserted that this hearing loss had been caused by his 
exposure to artillery for over 18 years of military service.  
The veteran noted that his fractured mandible had occurred in 
June 1988 and he had not had symptoms of loss of hearing 
until much later.  By letter of July 1996, the veteran was 
informed that in order to reopen his claim for service 
connection he would have to submit new and material evidence 
linking his hearing loss to his military service.  He was 
again informed of his appellate rights.  

The veteran submitted his private treatment records in 
November 2002.  A private discharge summary noted a 
hospitalization in June 1988 after the veteran had fractured 
his right jaw while changing a tire.  His fracture was 
surgically repaired.  The diagnoses were fractured mandible 
(right ramus), fractured right maxillary second molar tooth, 
and late onset diabetes (controlled by diet).  A computerized 
tomography (CT) scan of the head conducted in August 1988 was 
reported to have been normal, with and without contrast 
infusion.

Also included in these records was a letter prepared by his 
treating physician, a Dr. T.G., Jr.  This physician indicated 
that the veteran had been struck by the hand of a jack that 
fractured his jawbone.  He underwent surgical repair of this 
fracture, but had sustained residuals of post-traumatic 
headaches and numbness of the right side of his face.  The 
veteran was forced to use medication to alleviate his pain 
symptoms; however, this pain medication had resulted in 
dizziness, central nervous system depression, sleepiness, and 
disorientation.  Due to these residuals, the physician opined 
that the veteran should not indulge in any type of dangerous 
activity, drive, or use heavy machinery.  The physician found 
the veteran totally disabled.  In a letter dated in May 1989, 
Dr. T.G. again noted the veteran's work limitations to 
include no driving, strenuous exercising, or heavy lifting.  
However, this letter did not indicate that the veteran was 
prescribed from working or totally disabled.  

A psychosocial evaluation of May 1989 reported that the 
veteran fractured his jaw "on the job" when a hydraulic 
pump malfunctioned and hit his face.  A report prepared by 
the veteran's neurologist in June 1989 indicated that the 
veteran's symptoms had remained constant, even though his 
examinations were normal.  It was noted that multiple 
medications had failed to alleviate these symptoms.  The 
examiner concluded that the veteran's symptoms, particularly 
his headaches, seemed out of proportion to his physical 
problem and recommended more thorough psychological or 
psychiatric follow-up as the examiner believed the symptoms 
were of a psychological nature.

An outpatient record dated in early July 1989 noted that the 
veteran had in June experienced tinnitus, decreased hearing, 
and pain.  His right ear hearing returned after 30 minutes, 
but his left ear hearing had remained diminished.  A private 
hearing test conducted in July 1989 noted the following 
results:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
10
-
15
LEFT
65
65
65
-
110

A brain magnetic resonance image (MRI) conducted in July 1989 
was summarized to show a normal cranial MRI with emphasis on 
the internal auditory canal.  

A private audiologist's report of July 1989 noted the veteran 
had fractured his mandible in June 1988.  His complaints 
since the injury included pain, dizziness, and a sudden loss 
of hearing in both ears.  The veteran indicated that his 
hearing had since returned in the right ear.  Audiometric 
testing revealed a profound sensorineural hearing loss for 
the left ear, with right ear hearing within normal limits.  
The diagnosis was position vertigo and a profound, sudden, 
unilateral hearing loss of unknown etiology.  

A neurological consultation resulted in a report dated in 
October 1989.  This report noted that the veteran had been 
hit in the right jaw by a hydraulic jack in June 1988.  He 
complained of hearing loss, dizziness, lightheadedness, 
headaches, and pain in his right jaw.  On examination, his 
pupils were equal and his extra ocular movements were normal.  
His hearing in the left ear was diminished based on tuning 
fork examination.  Hearing in the right ear seemed to be 
fairly well intact.  The neurologist opined that the 
residuals complained of were the result of a probable 
concussion with "so called" post concussion syndrome, 
residuals of the fracture to the right jaw, and diminished 
hearing due to a possible basal skull fracture.

Private progress notes dated in January and February 1990 
reported that the veteran had been counseled on what type of 
jobs he might do and had begun to apply for the appropriate 
positions.

VA treatment records from the early 2000s indicate that the 
veteran continued to be treated for diabetes mellitus, but 
that this disease had now become uncontrolled.  A VA 
outpatient record of February 2003 noted the veteran's 
reported history of hearing loss since a blast trauma that 
had occurred during annual training with the Army Reserve.  
He claimed that he had stood approximately 100 yards from an 
artillery battery when six guns fired near simultaneously.  
The veteran asserted that his hearing had worsened after this 
incident.  Audiometric testing revealed:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
20
20
40
LEFT
-
75
70
70
80

Speech recognition in the right ear was 92 percent and in the 
left it was 16 percent.  The assessment was mild high 
frequency sensorineural hearing loss in the right ear 
consistent with "NIHL" with normal word recognition.  There 
was severe to profound sensorineural hearing loss in the left 
ear with very poor word recognition that was consistent with 
blast trauma.  The examiner further commented regarding the 
left ear that "this is not medically necessary due to the 
near normal hearing in the right ear."  A VA outpatient 
record of September 2004 reported that the veteran continued 
to work as a custodian.


Applicable Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active 
military service includes active duty, any period of active 
duty for training during which the claimant was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the claimant was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (A lay person is not competent to provide 
medical evidence of diagnosis or etiology of a disability.)  
Presumptive provisions at 38 C.F.R. § 3.307(a)(3) and 
§ 3.309(a) allow service connection for diabetes mellitus if 
it becomes manifest to a degree of 10 percent or more within 
one year of separation from active service.  

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see 66 Fed. 
Reg. 45620 (2001) (The new regulatory definition of new and 
material evidence became effective on August 29, 2001).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


New and Material Evidence

The evidence received since September 1992 includes objective 
medical evidence dated in February 2003 that purports a link 
between the veteran's National Guard service and his current 
hearing loss.  This opinion is new as it was not before the 
VA adjudicator in September 1992 and is material as it 
indicates a link may exist between the veteran's military 
service and his current hearing loss.  This opinion is 
neither cumulative nor redundant of any medical evidence 
obtained prior to September 1992.  Finally, this opinion 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for bilateral hearing 
loss.  Therefore, the Board finds that this issue must be 
reopened and adjudicated on its merits.




Service Connection

Hearing Loss

The VA outpatient record of February 2003 notes a nexus 
opinion relating the veteran's current left ear hearing loss 
to a claimed event during the veteran's annual training with 
the National Guard.  The veteran is not reported as giving 
the dates of this annual training and there is no indication 
that the VA audiologist had reviewed the contemporaneous 
evidence in connection with this opinion.  It appears that 
the examiner merely relied on the veteran's recitation of his 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 114 
(1995) (VA is not required to accept a medical opinion that 
is based upon an appellant's recitation of his or her medical 
history.)

The contemporaneous medical evidence indicates that the 
veteran did not complain of lost hearing until July 1989.  At 
that time, he claimed to have experienced a sudden onset of 
hearing loss in June 1989.  He did not attribute this to any 
event or instance of acoustic trauma, nor did he inform the 
examiner that he was on annual training when the hearing loss 
occurred.  The subsequent treatment records indicate that 
both the veteran and his examiners considered the hearing 
loss related to his nonservice-connected head trauma in June 
1988.  A private neurologist specifically provided an opinion 
in October 1989 that this hearing loss was related to the 
head trauma.  Therefore, the contemporaneous medical evidence 
does not support the veteran's claim of hearing loss due to 
acoustic trauma at annual training.

In addition, the National Guard has not verified that the 
veteran participated in any type of training during June 
1989.  His treating physician did provide an opinion limiting 
the veteran's physical activities in May 1989.  There are 
military sick slips dated in June 1989 that indicate the 
veteran's physical condition in regards to his fractured jaw 
was reviewed.  However, these records do not show that the 
veteran was released for duty.  There are no military records 
that indicate any complaint or treatment for hearing loss in 
June 1989 or at any time prior to this date or after.  The 
first notation of hearing loss in the military records is the 
comprehensive physical examination dated in November 1990.  
The medical history provided by the veteran at that time 
noted the history of a head trauma in 1988, but did not 
report any history of acoustic trauma during military 
service.

Based on the criteria at 38 C.F.R. § 3.385, the first 
audiometric results showing a recognized hearing disability 
occurred in January 1983.  This finding was many years after 
the veteran's separation from active military service in 
1975.  This recognized hearing loss has not been attributed 
by competent medical opinion to any period or incident of 
military service.

A review of the medical evidence indicates that the veteran 
did not suffer with any recognized hearing loss under January 
1983 and was not diagnosed with hearing loss until June 1989.  
The contemporaneous medical evidence does not associate this 
hearing loss to any acoustic trauma or military service.  
There is no record in the service medical records that the 
veteran incurred any type of acoustic trauma or made any 
complaint of hearing loss during a recognized period of 
military service.  Therefore, the Board finds that the 
preponderance of the most probative evidence is against a 
determination that his current bilateral hearing loss was 
incurred or aggravated by military service and service 
connection for this disability is not established.


Diabetes Mellitus

The medical history provided by the veteran himself on his 
military examination in December 1986 clearly showed the 
onset of his diabetes mellitus in October 1986.  This onset 
was many years after his separation from active military 
service in 1975 and did not occur during any period of 
recognized military service with the National Guard.  All 
noted testing for albumin or sugar in the urine taken on 
military examination was reported to be negative.  There is 
no medical evidence or opinion that has linked his current 
diabetes mellitus to any period of recognized military 
service or incident of service.  Thus, the preponderance of 
the most probative evidence is against a finding that the 
veteran's diabetes mellitus was incurred or aggravated by his 
military service.


Declining Eyesight

Comprehensive military examinations up until February 1979 
noted that the veteran's vision was 20/20.  Not until January 
1983 was there any examination findings of decreased visual 
acuity.  There is no medical opinion that has related this 
decreased visual acuity with any incident or period of 
military service.  This decrease was first noted many years 
after the veteran's separation from active military service 
in 1975.  Therefore, the Board concludes that the 
preponderance of the most probative evidence is against a 
finding that the veteran's diabetes mellitus was incurred or 
aggravated by his military service.  

The Board does note that one of the potential residuals of 
diabetes mellitus is monocular degeneration.  This is 
repeatedly noted in the veteran's medical counseling by VA.  
However, secondary service connection under the provisions of 
38 C.F.R. § 3.310(a) is not authorized, as the veteran's 
diabetes mellitus is not currently service-connected.


Nonservice-connected Disability Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  All veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17.  One 
prerequisite to entitlement is that the veteran's income not 
exceed the applicable maximum pension rate specified in 38 
C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  

The VA treatment records dated in the early 2000s clearly 
indicate that the veteran continued to work as a custodian.  
By letter of February 2005, the veteran informed VA that he 
had been out of work since February 5, 2005 due to a rotator 
cuff injury.  However, his representative reported on a VA 
Form 646 dated in April 2005 that the veteran was currently 
on short-term disability for rehabilitation for a right 
rotator cuff repair conducted on February 5, 2005.  He was 
reportedly expected to return to work in three to six months.

As noted above, the veteran has failed to cooperate in the 
development of evidence to establish that he could no longer 
obtain substantially gainful employment.  See 38 C.F.R. 
§ 4.17(a) (Marginal employment...at odd jobs...will not be 
considered incompatible with a determination of 
unemployability.)  The evidence of record clearly indicates 
that the veteran continues to work, and is only out of work 
on a temporary basis in order to recover from surgery in 
February 2005.  As the veteran is obviously able to work, and 
in consideration of his lack of cooperation that would allow 
the Board to determine whether his current work is 
substantially gainful employment, his claim for a nonservice-
connected disability must be denied.


Conclusion

Based on the above analysis, the preponderance of the 
evidence is against entitlement to service connection for 
bilateral hearing loss, diabetes mellitus, and declining 
eyesight.  In addition, the preponderance of the evidence is 
against the award of a nonservice-connected disability 
pension.  While the appellant is competent to report injuries 
and symptoms, the Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, diagnosis, and etiology of a disability, than 
the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against service 
connection and a nonservice-connected disability pension, and 
the 



doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for bilateral 
hearing loss has been received, the claim is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for declining eyesight is 
denied.

Entitlement to a nonservice-connected disability pension is 
denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


